SULLIVAN, J.
Epitomized Opinion
Published Only In Ohio Daw Abstract
An action was brought in Cuyahoga Common Pleas by the father of an infant of two years injured by a defective railing of back porch in a ten-suit apartment. The third amended petition upon which trial was had was attacked by demurrer on the ground that it did not state facts sufficient to constitute a cause of action. A judgment for $8,000 was rendered. Reversing the trial court, the Court of Appeals held:
1. Failure to aver and prove that the landlord reserved the control of the back porch of an apartment building precludes recovery for an accident caused by a defective railing1 on such porch.
2. Averment that the back porch of an apartment building was used in common by tenants does not connect the landlord as a party thereto.